Exhibit 10.6
RESTRICTED STOCK AGREEMENT
TIME-BASED VESTING


CARDIOVASCULAR SYSTEMS, INC.
2017 EQUITY INCENTIVE PLAN




        CARDIOVASCULAR SYSTEMS, INC., a Delaware corporation (the “Company”) has
engaged Morgan Stanley Smith Barney LLC (“MSSB”) to maintain an online system to
provide secure account access to participants receiving grants (each, a
“Participant”) under the Company’s 2017 Equity Incentive Plan (as the same may
be amended from time to time, the “Plan”). Each Participant has an online
account with MSSB with an award summary (the “Award Summary”) disclosing the
date of the award, the number of shares subject to each award and conditions of
the vesting of the award. This Agreement sets forth terms and conditions
applicable to those awards set forth in the Award Summary that are subject to
time-based vesting.


        W I T N E S S E T H:


        WHEREAS, the Participant is, on the date of grant set forth in the Award
Summary, a key employee, officer or director of, or a consultant or advisor to,
the Company or a Subsidiary of the Company; and


        WHEREAS, the Company wishes to grant a restricted stock award to the
Participant for shares of the Company’s Common Stock pursuant to the Plan; and


        WHEREAS, the Administrator of the Plan has authorized the grant of a
restricted stock award to the Participant.


        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:


        1. Grant of Restricted Stock Award. The Company hereby grants to the
Participant on the date set forth in the Award Summary a restricted stock award
(the “Award”) for the number of shares of Common Stock set forth in the Award
Summary on the terms and conditions set forth in the Award Summary and this
Agreement, which shares are subject to adjustment pursuant to Section 15 of the
Plan. The Company shall cause an entry to be made in the books of the Company or
its designated agent representing such shares of Common Stock in the
Participant’s name. Upon request, the Company shall cause to be issued one or
more stock certificates representing such shares of Common Stock in the
Participant’s name, and shall hold such certificate until such time as the risk
of forfeiture and other transfer restrictions set forth in this Agreement have
lapsed with respect to the shares represented by the certificate. The Company
may also place a legend in such book entry or on such certificates describing
the risks of forfeiture and other transfer restrictions set forth in this
Agreement providing for the cancellation of such certificates if the shares of
Common Stock are forfeited as provided in Section 2 below. Until such risks of
forfeiture have lapsed or the shares subject to this Award



--------------------------------------------------------------------------------



have been forfeited pursuant to Section 2 below, the Participant shall be
entitled to vote the shares represented by such stock certificates, but the
Participant shall not have any other rights as a stockholder with respect to
such shares.


        2. Vesting of Restricted Stock. The shares of Common Stock subject to
this Award shall remain forfeitable until the risks of forfeiture lapse
according to the vesting schedule set forth in the Award Summary.
Notwithstanding anything in the Plan, the Award Summary or this Agreement to the
contrary, the shares of Common Stock subject to this Award will become fully
vested upon a Change of Control.


        3. Termination of Employment or Other Relationship. If the Participant’s
employment or other relationship with the Company (or a Subsidiary of the
Company) ceases at any time for any reason, including the Participant’s
voluntary resignation or retirement, the Participant shall immediately forfeit
all shares of Common Stock subject to this Award that have not yet vested and
for which the risks of forfeiture have not lapsed.

        4. General Provisions.


         a. Employment or Other Relationship. This Agreement shall not confer on
the Participant any right with respect to continuation of employment or other
relationship by the Company, nor will it interfere in any way with the right of
the Company to terminate such employment or relationship. Nothing in this
Agreement shall be construed as creating an employment or service contract for
any specified term between Participant and the Company.


         b. 280G Limitations. Notwithstanding anything in the Plan, this
Agreement or in any other agreement, plan, contract or understanding entered
into from time to time between Participant and the Company or any of its
Subsidiaries to the contrary (except an agreement that expressly modifies or
excludes the application of this Paragraph 4(b)), the lapse of the risks of
forfeiture of this Award shall not be accelerated in connection with a Change of
Control to the extent that such acceleration, taking into account all other
rights, payments and benefits to which Participant is entitled under any other
plan or agreement, would constitute a “parachute payment” or an “excess
parachute payment” for purposes of Sections 280G and 4999 of the Internal
Revenue Code of 1986, as amended, or any successor provisions, and the
regulations issued thereunder; provided, however, that the Administrator, in its
sole discretion and in accordance with applicable law, may modify or exclude the
application of this Paragraph 4(b).


         c. Securities Law Compliance. Participant shall not transfer or
otherwise dispose of the shares of Common Stock received pursuant to this
Agreement until such time as counsel to the Company shall have determined that
such transfer or other disposition will not violate any state or federal
securities laws. The Participant may be required by the Company, as a condition
of the effectiveness of this restricted stock award, to provide any written
assurances that are necessary or desirable in the opinion of the Company and its
counsel to ensure the issuance complies with the applicable securities laws,
including that all Common Stock subject to this Agreement shall be held until
such time that such Common Stock is registered and freely tradable under
applicable state and federal securities laws, for Participant’s own account
without
- 2 -

--------------------------------------------------------------------------------



a view to any further distribution thereof, that the book entries or
certificates (as applicable) for such shares shall bear an appropriate legend or
notation to that effect and that such shares will be not transferred or disposed
of except in compliance with applicable state and federal securities laws.


         d. Mergers, Recapitalizations, Stock Splits, Etc. Except as otherwise
specifically provided in any employment, change of control, severance or similar
agreement executed by the Participant and the Company, pursuant and subject to
Section 15 of the Plan, certain changes in the number or character of the shares
of capital stock of the Company (through sale, merger, consolidation, exchange,
reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend, or otherwise) shall result in an
adjustment, reduction, or enlargement, as appropriate, in the number of shares
subject to this Award (i.e., Participant shall have such “anti-dilution” rights
under the Award with respect to such events, but, subject to the Administrator’s
discretion, shall not have any “preemptive” rights). Any additional shares that
are credited pursuant to such adjustment shall be subject to the same
restrictions as are applicable to the shares with respect to which the
adjustment relates.


         e. Shares Reserved. The Company shall at all times during the term of
this Award reserve and keep available such number of shares as will be
sufficient to satisfy the requirements of this Agreement.


         f. Withholding Taxes. To permit the Company to comply with all
applicable federal and state income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that, if necessary, all
applicable federal and state payroll, income or other taxes attributable to this
Award are withheld from any amounts payable by the Company to the Participant.
If the Company is unable to withhold such federal and state taxes, for whatever
reason, the Participant hereby agrees to pay to the Company an amount equal to
the amount the Company would otherwise be required to withhold under federal or
state law prior to the transfer of any certificates for the shares of Common
Stock subject to this Award. Subject to such rules as the Administrator may
adopt, the Administrator may, in its sole discretion, permit Participant to
satisfy such withholding tax obligations, in whole or in part, by delivering
shares of Common Stock, including shares of Common Stock received pursuant to
this Award, having a Fair Market Value, as of the date the amount of tax to be
withheld is determined under applicable tax law, equal to the statutory minimum
amount required to be withheld for tax purposes or such higher amount as is
authorized by the Administrator. Participant’s election to deliver shares for
purposes of such withholding tax obligations shall be made on or before the date
that triggers such obligations or, if later, the date that the amount of tax to
be withheld is determined under applicable tax law. Participant’s election to
deliver shares for purposes of such withholding tax obligations shall be
irrevocable and shall be approved by the Administrator and otherwise comply with
such rules as the Administrator may adopt to assure compliance with Rule 16b-3
or any successor provision, as then in effect, of the General Rules and
Regulations under the Securities and Exchange Act of 1934, if applicable.


         g. Nontransferability. No portion of this Award for which the risks of
forfeiture have not lapsed may be assigned or transferred, in whole or in part,
other than by will or by the laws of descent and distribution.
- 3 -

--------------------------------------------------------------------------------





         h. 2017 Equity Incentive Plan. The Award evidenced by this Agreement is
granted pursuant to the Plan, a copy of which has been made available to the
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
All capitalized terms in this Agreement not defined herein shall have the
meanings ascribed to them in the Plan. The Plan governs this Award and, in the
event of any questions as to the construction of this Agreement or in the event
of a conflict between the Plan and this Agreement, the Plan shall govern, except
as the Plan otherwise provides.


         i. Lockup Period Limitation. Participant agrees that in the event the
Company advises Participant that it plans an underwritten public offering of its
Common Stock in compliance with the Securities Act of 1933, as amended,
Participant will execute any lock-up agreement the Company and the
underwriter(s) deem necessary or appropriate, in their sole discretion, with
such public offering.


         j. Blue Sky Limitation. Notwithstanding anything in this Agreement to
the contrary, in the event the Company makes any public offering of its
securities and determines, in its sole discretion, that it is necessary to
reduce the number of Restricted Stock Awards so as to comply with any state
securities or Blue Sky law limitations with respect thereto, the Board of
Directors of the Company may accelerate the vesting of this Award (in full or in
part), provided that the Company gives Participant 15 days’ prior written notice
of such acceleration. Notice shall be deemed given when delivered personally or
when deposited in the United States mail, first class postage prepaid and
addressed to Participant at the address of Participant on file with the Company.


         k. Affiliate Compliance. Participant agrees that, if Participant is an
“affiliate” of the Company or any Affiliate (as defined in applicable legal and
accounting principles) at the time of a Change of Control, Participant will
comply with all requirements of Rule 145 of the Securities Act of 1933, as
amended, and the requirements of such other legal or accounting principles, and
will execute any documents necessary to ensure such compliance.


         l. Stock Legend. The Administrator may require that the certificates
for any shares of Common Stock purchased by Participant (or, in the case of
death, Participant’s successors) shall bear an appropriate legend to reflect the
restrictions of Paragraph 4(c) and Paragraphs 4(i) through 4(k) of this
Agreement; provided, however, that failure to so endorse any of such
certificates shall not render invalid or inapplicable Paragraph 4(c) or
Paragraph 4(i) through 4(k).


         m. Scope of Agreement. This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns and of the Participant and
any successor or successors of the Participant. This Award is expressly subject
to all terms and conditions contained in the Plan and in this Agreement, and
Participant’s failure to execute this Agreement shall not relieve Participant
from complying with such terms and conditions.
        
- 4 -

--------------------------------------------------------------------------------



         n. Choice of Law. The law of the state of Minnesota shall govern all
questions concerning the construction, validity, and interpretation of this
Plan, without regard to that state’s conflict of laws rules.


         o. Severability. In the event that any provision of this Plan shall be
held illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this Plan, and the Plan shall be construed
and enforced as if the illegal or invalid provision had not been included.


         p. Arbitration. Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud in the inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy. If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator shall be a retired state or federal judge or an attorney
who has practiced securities or business litigation for at least 10 years. If
the parties cannot agree on an arbitrator within 20 days, any party may request
that the chief judge of the District Court for Hennepin County, Minnesota,
select an arbitrator. Arbitration will be conducted pursuant to the provisions
of this Agreement, and the commercial arbitration rules of the American
Arbitration Association, unless such rules are inconsistent with the provisions
of this Agreement. Limited civil discovery shall be permitted for the production
of documents and taking of depositions. Unresolved discovery disputes may be
brought to the attention of the arbitrator who may dispose of such dispute. The
arbitrator shall have the authority to award any remedy or relief that a court
of this state could order or grant; provided, however, that punitive or
exemplary damages shall not be awarded. The arbitrator may award to the
prevailing party, if any, as determined by the arbitrator, all of its costs and
fees, including the arbitrator’s fees, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorneys’ fees. Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Hennepin
County, Minnesota.


        
        ACCORDINGLY, by accepting the Award, the Participant acknowledges and
agrees to all of the terms and conditions set forth in the Award Summary and
this Agreement.


        
- 5 -